—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Westchester County (Nastasi, J.), entered January 7, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint, *298and (2) a judgment of the same court, entered February 15, 2000, upon the order.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right oí direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The plaintiff Neil Perlman allegedly sustained injuries when he slipped and fell on a puddle of coffee on the defendant’s premises. We agree with the Supreme Court that assuming that the defendant’s employee had actual notice of the condition which caused the injured plaintiff to fall, the defendant nevertheless did not have a reasonable time to correct the defect or warn about its existence. Thus, the Supreme Court properly granted summary judgment to the defendant (see, Mercer v City of New York, 88 NY2d 955; Lewis v Metropolitan Transp. Auth., 64 NY2d 670; Huber v East 149th Parking Corp., 266 AD2d 43). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.